DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/12/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 7, the applicant argued that “Paragraph [0033] of the present application generally describes the claimed invention as follows: [Para 33] Thus, when the broadcast control channel is mapped to the downlink shared transport channel, there is no MAC header included in the MAC PDU being transmitted, and the packet data of the broadcast control channel can still be correctly transmitted through the downlink shared transport channel. Consequently, extra signaling overhead can be reduced in the embodiment of the present invention, as well as system resources and electric power consumed by handling the packet header. Consistent with above description, claims 1 and 7 recite “padding the system information broadcast message to fit in with a transport block size by an upper layer protocol entity and forming a MAC protocol data unit, named PDU hereinafter, according to the system information broadcast 
The applicant further argues that “First, Charpentier is viewed together with the TS 25.301 standard, Charpentier and the TS 25.301 standard actually teach away from using no MAC header when BCCH is mapped to HS-DSCH. Therefore, Applicants respectfully submit that the rationale for combining Charpentier and Kim can only be based on hindsight reasoning, which is improper. In particular, Paragraph [0006] of Charpentier refers to 3GPP TS 25.301 v6.0.0 for the radio interface protocol architecture. Section 5.3.5 of TS 25.301 defines several categories of layer 2 transmission mode combinations, and also describes which categories are used for different mappings between logical channels and transport channels as illustrated in the following reproduced Figures 6, 7, 8, 9, and 9a of TS 25.301: 

    PNG
    media_image1.png
    305
    623
    media_image1.png
    Greyscale

FIG. 2 of Charpentier provides only one category of layer 2 transmission mode combinations discussed in TS 25.301. More specifically, FIG. 2 of Charpentier illustrates the scenario of data flow for non-transparent RLC and transparent MAC, which is illustrated in Figure 8 of TS 25.301. However, Charpentier does not indicate which mapping between logical channels and transport channels is applicable. Sections 5.3.5.1, 5.3.5.2, 5.3.5.19 and 5.3.5.20 of TS 25.301 describe the status of MAC headers for different mappings between logical channels and transport channels as follows:
5.3.5.1 Data flow for BCCH mapped to BCH
All RRC PDUs transmitted on BCCH have a fixed length and fit into one RLC PDU (and, equivalently, MAC PDU, as defined by the transport format). No RLC header is needed, i.e. the transparent data transfer mode of RLC is applied.
No MAC header is needed since only one BCCH logical channel is mapped onto a BCH. Figure 6 is applicable.
According to the above specification, when BCCH is mapped to BCH, no MAC header is used, while MAC header is required when BCCH is mapped to FACH. In other words, whether MAC header is needed depends on the mapping of BCCH to the transport channel. On the other hand, when DCCH/DTCH is mapped to HS-DSCH, MAC header is required, which means that MAC header is required when a logical channel is mapped to HS-DSCH. In summary, Charpentier references the TS 25.301 standard, and when Charpentier is viewed together with the TS 25.301 standard, Charpentier and the TS 25.301 standard actually teach away from using no MAC header when BCCH is mapped to HS-DSCH.
Second, Applicants respectfully submit that Kim does not teach "mapping a broadcast channel ... to a downlink shared transport channel ... by a MAC protocol entity for transmission of a system information broadcast message ... through the downlink shared transport channel" as alleged in the Final Office Action. See Final Office Action, 1 15 on Page 7, and Page 10. The Final Office Action cites to Paragraph [0026] of Kim to support the allegation that Kim teaches "mapping a broadcast channel ... to a downlink shared transport channel ... by a MAC protocol entity for transmission of a system information broadcast message ... through the downlink shared transport channel" as alleged in the Final Office Action. See Final Office Action, 1 15 on Page 7, and Page 10. Applicants respectfully disagree. Paragraph [0026] of Kim provides a general statement that "a MAC-c/sh is a sub-layer of an MAC layer used when a DTCH, a DCCH, a CCCH, a BCCH, a CTCH or a PCCH is transmitted/received through a FACH, a RACH, a PCH, or a DSCH". However, this general statement does necessarily not mean that each of DTCH, DCCH, CCCH, BCCH, CTCH, and PCCH can be mapped to each of FACH, RACH, PCH, and DSCH. For example, it is well known that BCCH cannot be transmitted/received through RACH because BCCH is used for downlink transmission and RACH is used for uplink transmission.
Third, even if Kim could somehow be combined with Charpentier and the general statement in Paragraph [0026] could somehow be interpreted as disclosing BCCH can be mapped to DSCH, Applicants respectfully submit that Kim fails to disclose that "the MAC PDU comprises no header fields" as recited in claims 1 and 7. The MAC-c/sh disclosed in Kim includes an MAC header in the MAC PDU, whereas claims 1 and 7 recite that "the MAC PDU comprises no header fields." In particular, FIG. 3 of Kim shows the structure of an MAC-c/sh, and Paragraph 0042 indicates that a TCTF value or a UE identity is inserted by the function block of TCTF MUX/UD id MUX. Furthermore, FIG. 4 of Kim shows the structure of an MAC-c/sh/m, which is derived by modifying the MAC-c/sh for handling MTCH and MCCH. Both MAC-c/sh and MAC-c/sh/m contain the function block of TCTF MUX. In addition, FIG. 5 of Kim shows that the structure of an MAC PDU when an MAC-c/sh/m is used, and that the MAC PDU contains 3 fields: TCTF, MBMS ID, and MAC SDU. According to Paragraph [0049] of Kim, the TCTF field (Target Channel Type Field) is inserted by the function block of TCTF MUX. The Final Office Action conveniently ignores the fact that Kim teaches using a MAC header in the MAC PDU, and reverts back to Charpentier. In particular, the Final Office Action alleges that Charpentier discloses "the MAC PDU comprises no header fields". See Final Office Action, Page 9. However, the Final Office Action ignores the fact that Charpentier does not disclose that "the MAC PDU comprises no header fields" in the context of transmission through DSCH. In fact, the Final Office Action admits that Charpentier does not even deal with DSCH” in pages 5-10.
In response to applicant’s arguments, the examiner respectfully disagrees with the arguments above. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the packet data of the broadcast control channel can still be correctly transmitted through the downlink shared transport channel … extra signaling overhead can be reduced, as well as system resources and electric power consumed by handling the packet header) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Charpentier references the TS 25.301 standard, and when Charpentier is viewed together with the TS 25.301 standard, Charpentier and the TS 25.301 standard does not teach away from using no MAC header when BCCH is mapped to HS-DSCH. According to section 5.3.5.1 of the TS 25.301 standard, when BCCH is mapped to a transport channel (BCH), no MAC header is used, which means that MAC header is not required when BCCH is mapped to a transport channel. In summary, when Charpentier is viewed together with the TS 25.301 standard, Charpentier and the TS 25.301 standard actually teach using no MAC header when BCCH is mapped to a transport channel.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Charpentier discloses mapping a broadcast control channel [see Fig. 1-2; see paragraph 32; mapping a broadcast common control channel (BCCH)] to a transport channel [see Fig. 1-2; see paragraph 32; to a BCH transport channel; also see subsection 5.3.5.1 “Data flow for BCCH mapped to BCH” and Figure 6 of TS 25.301 as mentioned by the applicant] by a media access control, named MAC hereinafter, protocol entity for transmission of a system information broadcast message [see Fig. 1-2; see paragraph 32; by a media access control (MAC) protocol entity for transmission of a system information broadcast message] through the transport channel [see Fig. 1-2; see paragraph 32; through the BCH transport channel]; and padding the system information broadcast message [see Fig. 2; see paragraph 10; padding the system information] to fit in with a transport block size [see Fig. 2; see paragraph 10; to fit in with a transport block 207 size] by an upper layer protocol entity [see Fig. 2; see paragraph 10; by an upper layer protocol entity] and forming a MAC protocol data unit (PDU) according to the system information broadcast message [see Fig. 2; see paragraph 10; see page 2, lines 57-58; forming a MAC PDU according to the system information broadcast message], wherein the MAC PDU comprises no header fields [see Fig. 2, the MAC layer 104 is transparent (no header addition); see Fig. 2; see paragraph 10; see page 2, lines 48-51, lines 57-58; see paragraphs 12-13; wherein the MAC PDU comprises no header fields; also see subsection 5.3.5.1 “Data flow for BCCH mapped to BCH” and Figure 6 of TS 25.301 as mentioned by the applicant; No MAC header is needed], and is used for transmission through the transport channel [see para. 10, 32; and is used for transmission through the BCH transport channel].
Kim from a similar field of endeavor discloses mapping a broadcast control channel [see Kim, Fig. 3, paragraph 26; mapping a broadcast control channel (BCCH)] to a downlink shared transport channel [see Kim, Fig. 3, paragraph 26; to a downlink shared transport channel (DSCH)] by a MAC protocol entity for transmission of a system information broadcast message [see Kim, Fig. 3, paragraph 26; by a MAC protocol entity (MAC -c/sh) for transmission of system information] through the downlink shared transport channel [see Kim, Fig. 3, paragraph 26; through the DSCH. Note: Kim discloses in paragraph [0026] that a MAC -c/sh is a sub-layer of a MAC layer used when a DTCH, a DCCH, a CCCH, a BCCH, a CTCH or a PCCH is transmitted/received through a FACH, a RACH, a PCH, or a DSCH which is a common transport channel].

    PNG
    media_image2.png
    734
    1000
    media_image2.png
    Greyscale

Furthermore, Kim teaches forming and using a MAC PDU with no header in a transport channel [see Fig. 7C, para. 94, 97-99].

    PNG
    media_image3.png
    695
    612
    media_image3.png
    Greyscale

As discussed above, because Kim teaches “mapping a broadcast control channel (BCCH) to a downlink shared transport channel (DSCH),” Charpentier does not need to teach that claim limitation again. It is undisputed that Charpentier teaches “the MAC PDU comprises no header fields” when BCCH is mapped to a transport channel (BCH). As a result, the combined system of Charpentier and Kim collectively teaches “mapping a broadcast control channel to a downlink shared transport channel … wherein the MAC PDU comprises no header fields, and is used for transmission through the transport channel” as recited in claim 1. Combining the teachings of Charpentier and Kim would have predictably used prior art elements according to their established functions—an obvious improvement. See KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 417 (2007).
The combined teachings of Charpentier and Kim are reasonable because the skilled artisan would “be able to fit the teachings of multiple patents together like pieces of a puzzle” since the skilled artisan is “a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 420-21. Appellant does not present evidence that the resulting arrangements were “uniquely challenging or difficult for one of ordinary skill in the art” or “represented an unobvious step over the prior art.” See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418-19).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner is considering the reference as a whole and is providing the interpretation of how and where broad claims read on the reference.
In view of the above responses, Charpentier does teach forming a MAC protocol data unit, named PDU hereinafter, according to the system information broadcast message, wherein the MAC PDU comprises no header fields, and is used for transmission through a transport channel. What makes Charpentier different from the claimed invention is that the BCH (which is used as a transport channel) is not a DSCH as claimed. However, this feature is taught by Kim as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-4, 6-7, 9-10, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charpentier et al. (EP 1,641,302 A1), hereinafter “Charpentier” in view of Kim et al. (U.S. PG Pub. No. 2006/0251099 A1), hereinafter “Kim”.
Regarding claim 1, Charpentier discloses a method for improving transmission of a downlink shared transport channel in a wireless communications system [see Fig. 1, Logical Channels, MAC 104, Transport Channels; see Fig. 2, layer 104; see paragraph 1; see paragraphs 5-10; a method for improving transmission of a transport channel in a wireless communications system], the method comprising:
mapping a broadcast control channel [see Fig. 1-2; see paragraph 32; mapping a broadcast common control channel (BCCH)] to a transport channel [see Fig. 1-2; see paragraph 32; to a BCH transport channel; also see subsection 5.3.5.1 “Data flow for BCCH mapped to BCH” and Figure 6 of TS 25.301 as mentioned by the applicant] by a media access control (MAC) protocol entity for transmission of a system information broadcast message [see Fig. 1-2; see paragraph 32; by a media access control, named MAC hereinafter, protocol entity for transmission of a system information broadcast message] through the transport channel [see Fig. 1-2; see paragraph 32; through the BCH transport channel]; and
padding the system information broadcast message [see Fig. 2; see paragraph 10; padding the system information] to fit in with a transport block size [see Fig. 2; see paragraph 10; to fit in with a transport block 207 size] by an upper layer protocol entity [see Fig. 2; see paragraph 10; by an upper layer protocol entity] and forming a MAC protocol data unit (PDU) according to the system information broadcast message [see Fig. 2; see paragraph 10; see page 2, lines 57-58; forming a MAC PDU according to the system information broadcast message], wherein the MAC PDU comprises no header fields [see Fig. 2, the MAC layer 104 is transparent (no header addition); see Fig. 2; see paragraph 10; see page 2, lines 48-51, lines 57-58; see paragraphs 12-13; wherein the MAC PDU comprises no header fields; also see subsection 5.3.5.1 “Data flow for BCCH mapped to BCH” and Figure 6 of TS 25.301 as mentioned by the applicant; No MAC header is needed], and is used for transmission through the transport channel [see para. 10, 32; and is used for transmission through the BCH transport channel]. 
Although Charpentier teaches “forming a MAC protocol data unit, named PDU hereinafter, according to the system information broadcast message, wherein the MAC PDU comprises no header fields, and is used for transmission through the transport channel” as set forth above, 
Charpentier does not explicitly disclose the transport channel is a DSCH.
However, Kim from a similar field of endeavor teaches mapping a broadcast control channel [see Kim, Fig. 3, paragraph 26; mapping a broadcast control channel (BCCH)] to a downlink shared transport channel [see Kim, Fig. 3, paragraph 26; to a downlink shared transport channel (DSCH)] by a MAC protocol entity for transmission of a system information broadcast message [see Kim, Fig. 3, paragraph 26; by a MAC protocol entity (MAC -c/sh) for transmission of system information] through the downlink shared transport channel [see Kim, Fig. 3, paragraph 26; through the DSCH. Note: Kim discloses in paragraph [0026] that a MAC -c/sh is a sub-layer of a MAC layer used when a DTCH, a DCCH, a CCCH, a BCCH, a CTCH or a PCCH is transmitted/received through a FACH, a RACH, a PCH, or a DSCH which is a common transport channel]; and forming and using a MAC PDU with no header in a transport channel [see Fig. 7C, para. 94, 97-99].
Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made to provide “the mapping of a BCCH to a DSCH by a MAC protocol entity for transmission of a system information broadcast message through the DSCH; and forming and using a MAC PDU with no header in a transport channel”, as taught by Kim, in the system of Charpentier so that the MBMS service can be more efficiently provided and radio resources can be saved [see Kim (U.S. PG Pub. No. 2006/0251099 A1); see paragraph 119].
Regarding claim 3, Charpentier discloses the method of claim 1, wherein the MAC PDU comprises only one MAC service data unit (SDU) corresponding to the system information broadcast message [see Fig. 2; see paragraph 10; see page 2, lines 57-58; wherein the MAC PDU comprises only one MAC SDU corresponding to the system information (the MAC protocol does not perform any action on the MAC SDU; it transforms it directly into a MAC PDU)]. 
Regarding claim 4, Charpentier discloses the method of claim 1, wherein the MAC PDU comprises no padding bits added by the MAC protocol entity [see Fig. 2; see paragraph 10; see page 2, lines 57-58; wherein the MAC PDU comprises no padding bits added by the MAC protocol entity (the MAC protocol does not perform any action on the MAC SDU; it transforms it directly into a MAC PDU)]. 
Regarding claim 6, Charpentier discloses the method of claim 5, wherein the upper layer protocol entity is a radio resource control (RRC) protocol entity [see Fig. 2; see paragraph 10; wherein the upper layer protocol is a radio resource control, named RRC, protocol entity]. 
Regarding claim 7, Charpentier discloses a communications device used in a wireless communications system for improving transmission of a downlink shared transport channel [see Fig. 8; see paragraph 79; a mobile terminal 403 used in a wireless communications system], the communications device comprising:
a control circuit [see Fig. 8; see paragraph 79;  see page 10, lines 37-47; a controller 802] for realizing functions of the communications device [see Fig. 8; see paragraph 79;  see page 10, lines 37-47; for realizing/processing functions of the mobile terminal 403];
a central processing unit [see paragraph 79; see page 10, lines 35-37; a processor] coupled to the control circuit [see paragraph 79; see page 10, lines 35-37; connected to the controller 802] for executing a program code to operate the control circuit [see paragraph 79; see page 10, lines 35-37; for executing instructions to operate the controller 802]; and
a memory [see Fig. 8; see paragraph 79; see page 10, lines 34-35; see paragraph 80; storage means 804] coupled to the central processing unit [see Fig. 8; see paragraph 79; see page 10, lines 34-35; see paragraph 80; coupled to the processor] for storing the program code [see Fig. 8; see paragraph 79; see page 10, lines 34-35; see paragraph 80; for storing the instructions];
wherein the program code comprises [see Fig. 2; see paragraph 10; wherein the instructions comprises]:
mapping a broadcast control channel [see Fig. 1-2; see paragraph 32; mapping a broadcast common control channel (BCCH)] to a transport channel [see Fig. 1-2; see paragraph 32; to a BCH transport channel; also see subsection 5.3.5.1 “Data flow for BCCH mapped to BCH” and Figure 6 of TS 25.301 as mentioned by the applicant] by a media access control (MAC) protocol entity for transmission of a system information broadcast message [see Fig. 1-2; see paragraph 32; by a media access control, named MAC hereinafter, protocol entity for transmission of a system information broadcast message] through the transport channel [see Fig. 1-2; see paragraph 32; through the BCH transport channel]; and
padding the system information broadcast message [see Fig. 2; see paragraph 10; padding the system information] to fit in with a transport block size [see Fig. 2; see paragraph 10; to fit in with a transport block 207 size] by an upper layer protocol entity [see Fig. 2; see paragraph 10; by an upper layer protocol entity] and forming a MAC protocol data unit (PDU) according to the system information broadcast message [see Fig. 2; see paragraph 10; see page 2, lines 57-58; forming a MAC PDU according to the system information broadcast message], wherein the MAC PDU comprises no header fields [see Fig. 2, the MAC layer 104 is transparent (no header addition); see Fig. 2; see paragraph 10; see page 2, lines 48-51, lines 57-58; see paragraphs 12-13; wherein the MAC PDU comprises no header fields; also see subsection 5.3.5.1 “Data flow for BCCH mapped to BCH” and Figure 6 of TS 25.301 as mentioned by the applicant; No MAC header is needed], and is used for transmission through the transport channel [see para. 10, 32; and is used for transmission through the BCH transport channel]. 
Although Charpentier teaches “forming a MAC protocol data unit, named PDU hereinafter, according to the system information broadcast message, wherein the MAC PDU comprises no header fields, and is used for transmission through the transport channel” as set forth above, 
Charpentier does not explicitly disclose the transport channel is a DSCH.
However, Kim from a similar field of endeavor teaches mapping a broadcast control channel [see Kim, Fig. 3, paragraph 26; mapping a broadcast control channel (BCCH)] to a downlink shared transport channel [see Kim, Fig. 3, paragraph 26; to a downlink shared transport channel (DSCH)] by a MAC protocol entity for transmission of a system information broadcast message [see Kim, Fig. 3, paragraph 26; by a MAC protocol entity (MAC -c/sh) for transmission of system information] through the downlink shared transport channel [see Kim, Fig. 3, paragraph 26; through the DSCH. Note: Kim discloses in paragraph [0026] that a MAC -c/sh is a sub-layer of a MAC layer used when a DTCH, a DCCH, a CCCH, a BCCH, a CTCH or a PCCH is transmitted/received through a FACH, a RACH, a PCH, or a DSCH which is a common transport channel]; and forming and using a MAC PDU with no header in a transport channel [see Fig. 7C, para. 94, 97-99].
Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made to provide “the mapping of a BCCH to a DSCH by a MAC protocol entity for transmission of a system information broadcast message through the DSCH; and forming and using a MAC PDU with no header in a transport channel”, as taught by Kim, in the system of Charpentier so that the MBMS service can be more efficiently provided and radio resources can be saved [see Kim (U.S. PG Pub. No. 2006/0251099 A1); see paragraph 119].
Regarding claim 9, Charpentier discloses the communication device of claim 7, wherein the MAC PDU comprises only one MAC service data unit (SDU) corresponding to the system information broadcast message [see Fig. 2; see paragraph 10; see page 2, lines 57-58; wherein the MAC PDU comprises only one MAC SDU corresponding to the system information (the MAC protocol does not perform any action on the MAC SDU; it transforms it directly into a MAC PDU)]. 
Regarding claim 10, Charpentier discloses the communication device of claim 7, wherein the MAC PDU comprises no padding bits added by the MAC protocol entity [see Fig. 2; see paragraph 10; see page 2, lines 57-58; wherein the MAC PDU comprises no padding bits added by the MAC protocol entity (the MAC protocol does not perform any action on the MAC SDU; it transforms it directly into a MAC PDU)]. 
Regarding claim 12, Charpentier discloses the communication device of claim [11], wherein the upper layer protocol entity is a radio resource control (RRC) protocol entity [see Fig. 2; see paragraph 10; wherein the upper layer protocol is a radio resource control, named RRC, protocol entity]. 

Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Charpentier in view of Kim and Sarkkinen et al. (U.S. PG Pub. No. 2005/0063347 A1), hereinafter “Sarkkinen”.
Regarding claim 2, although Charpentier discloses the method of claim 1 [see Fig. 1, Logical Channels, MAC 104, Transport Channels; see Fig. 2, layer 104; see paragraph 1; see paragraphs 5-10; a method for improving transmission in a wireless communications system] and Kim discloses the transmission of the system information broadcast message through the downlink shared transport channel [see Kim, Fig. 3, paragraph 26; the transmission of the system information through the DSCH],
Neither Charpentier nor Kim explicitly discloses wherein a specific radio network temporary identifier is utilized for the transmission of the system information broadcast message through the downlink shared transport channel.
However, Sarkkinen from a similar field of endeavor teaches wherein a specific radio network temporary identifier is utilized for the transmission of the system information broadcast message through the downlink shared transport channel [see Sarkkinen, see Fig. 1-3, paragraph 91; a specific RNTI is utilized for the transmission of the system information through the DSCH].
Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made to provide the specific RNTI as taught be Sarkkinen in the combined system of Charpentier and Kim so that it would ensure a correct decoding of the UE-Id field in MAC headers [see Sarkkinen (U.S. PG Pub. No. 2005/0063347 A1); see paragraph 110].
Regarding claim 8, although Charpentier discloses the communications device of claim 7 [see Fig. 8; see paragraph 79; the mobile terminal 403 of claim 7] and Kim discloses the transmission of the system information broadcast message through the downlink shared transport channel [see Kim, Fig. 3, paragraph 26; the transmission of the system information through the DSCH],
Neither Charpentier nor Kim explicitly discloses wherein a specific radio network temporary identifier is utilized for the transmission.
However, Sarkkinen from a similar field of endeavor teaches wherein a specific radio network temporary identifier is utilized for the transmission [see Sarkkinen, see Fig. 1-3, paragraph 91; a specific RNTI is utilized for the transmission].
Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention was made to provide the specific RNTI as taught be Sarkkinen in the combined system of Charpentier and Kim so that it would ensure a correct decoding of the UE-Id field in MAC headers [see Sarkkinen (U.S. PG Pub. No. 2005/0063347 A1); see paragraph 110].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petrovic et al. (US 2009/0221293 A1) – see Fig. 10, 12, 14-18, para. 89-93, 106-107, 117-127, discloses a method for broadcasting broadcast system information and mapping different partitions of broadcast system information to a shared transport channel or a broadcast transport channel for transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM – 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469